May 17, 2012




                                      JUDGMENT

                        The Fourteenth Court of Appeals
                             KEVIN T. MORTON, Appellant

NO. 14-11-00126-CV                        V.

                HUNG NGUYEN AND CAROL S. NGUYEN, Appellees
                          ____________________

       We order that this court’s judgment of March 22, 2012, be vacated, set aside, and
annulled. We further order this court’s opinion of March 22, 2012, withdrawn.

       This cause, an appeal from the judgment in favor of appellees, HUNG NGUYEN
AND CAROL S. NGUYEN, signed November 19, 2010, was heard on the transcript of
the record. We have inspected the record and find the trial court erred.

       We therefore order that the portion of the trial court’s judgment awarding HUNG
NGUYEN AND CAROL S. NGUYEN “$160,000.00 in liquidated damages for
violations of section 5.077 of the Texas Property Code” is REVERSED and ordered
severed and REMANDED for proceedings in accordance with this court’s opinion.

       Further, we MODIFY the judgment by deleting the portion awarding HUNG
NGUYEN AND CAROL S. NGUYEN “$300.00 as the statutory remedy for violations of
Section 392 of the Texas Finance Code,” and order the judgment AFFIRMED as
modified and in all other respects.
       We order that each party pay his or her own costs incurred in this appeal. We
further order this decision certified below for observance.